ORDER OF DISMISSAL
BRENDA C. DESMOND, Associate Justice.
This is an appeal of a Tribal trial Court decision in a forfeiture proceeding filed by Appellant Confederated Salish and Koote-nai Tribes. In addition to denying the forfeiture petition, the trial court ordered the return of the property in question, a vehicle. Appellant Tribes filed a Motion in this Court to stay the Tribal Court’s return order pending appeal. On March 31, 1999, this Court stayed the Tribal Court’s order and directed Appellant to post a $5,000 bond forthwith. To date, Appellant has not posted the bond.
Appellee Wendy Ann Matt filed a Motion to Dismiss the appeal on May 13, 1999 based on Appellant’s failure to file a brief in accordance with Rule 15(6), Rules of Appellate Procedure. Appellant stated in a filing of May 14, 1999 that it did not object to the dismissal.
Appellee Matt also asked this Court to remand the matter to the Tribal Court with instructions to the Tribal Court to order the immediate release of the vehicle and to order the tribal police to pay the cost of the vehicle’s impoundment. Appel-lee asserts that this should be done because after Appellee prevailed in the Tribal Court, Appellant obtained a stay of the Tribal Court’s return order but then failed to prosecute the appeal or post the bond ordered by this Court. Appellee’s argument is reasonable. However, once this Court dismisses an appeal without determining its merits, it lacks jurisdiction to direct any specific outcome on remand.
Therefore, IT IS HEREBY ORDERED that this Court’s stay of the Tribal Court vehicle return Order is vacated and this matter is dismissed without prejudice from the Court of Appeals and remanded to the Tribal Court for further proceedings associated with the return of the vehicle.
Chief Justice SMITH and Justice DUPUIS concur in this decision.